Exhibit 10.1 BUSINESS FINANCING AGREEMENT Borrower: SELECTICA, INC. 1740 Technology Drive Ste 460 San Jose, CA 95110 Lender:BRIDGE BANK, National Association 55 Almaden Boulevard, Suite 100 San Jose, CA 95113 This BUSINESS FINANCING AGREEMENT, dated as of September 27, 2011, is made and entered into between BRIDGE BANK, NATIONAL ASSOCIATION (“Lender”) and SELECTICA, INC., a Delaware corporation (“Borrower”), on the following terms and conditions: 1. REVOLVING CREDIT LINE. Advances. (a) ABL Advances.Subject to the terms and conditions of this Agreement, from the date on which this Agreement becomes effective until the Maturity Date, Lender will make ABL Advances to Borrower not exceeding the ABL Credit Limit or the Borrowing Base, whichever is less; provided that in no event shall Lender be obligated to make any ABL Advance that results in an Overadvance or while any Overadvance is outstanding. (b) Cash-Secured Advances. Subject to the terms and conditions of this Agreement, from the date on which this Agreement becomes effective until the Maturity Date, Lender will make Cash-Secured Advances to Borrower not exceeding the Cash-Secured Credit Limit. (c) Revolving Advances.Amounts borrowed under this Section may be repaid and reborrowed during the term of this Agreement.It shall be a condition to each Advance that (a) an Advance Request acceptable to Lender has been received by Lender, (b)all of the representations and warranties set forth in Section3 are true and correct on the date of such Advance as though made at and as of each such date, and (c)no Default has occurred and is continuing, or would result from such Advance. Advance Requests.Borrower may request that Lender make an Advance by delivering to Lender an Advance Request therefor and Lender shall be entitled to rely on all the information provided by Borrower to Lender on or with the Advance Request.The Lender may honor Advance Requests, instructions or repayments given by the Borrower (if an individual) or by any Authorized Person. Due Diligence.Lender may audit Borrower’s Receivables and any and all records pertaining to the Collateral, at any time and from time to time at Lender’s sole discretion (but no more frequently than annually unless an Event of Default has occurred and is continuing), and at Borrower’s expense (not to exceed $5,000 per year unless an Event of Default has occurred and is continuing).Lender may at any time and from time to time contact Account Debtors and other persons obligated or knowledgeable in respect of Receivables to confirm the Receivable Amount of such Receivables, to determine whether Receivables constitute Eligible Receivables, and for any other purpose in connection with this Agreement.If any of the Collateral or Borrower's books or records pertaining to the Collateral are in the possession of a third party, Borrower authorizes that third party to permit Lender or its agents to have access to perform inspections or audits thereof and to respond to Lender's requests for information concerning such Collateral and records. Collections.Lender shall have the exclusive right to receive all Collections on all Receivables.Borrower shall (i)immediately notify, transfer and deliver to Lender all Collections Borrower receives, (ii)deliver to Lender a detailed cash receipts journal on Friday of each week until the lockbox is operational, and (iii) immediately enter into a collection services agreement reasonably acceptable to Lender (the “Lockbox Agreement”). Borrower shall use the lockbox address as the remit to and payment address for all of Borrower’s Collections and it will be considered an immediate Event of Default if this does not occur or the lockbox is not operational within 60 days of the date of this Agreement.Lender shall credit Collections with respect to Receivables received by Lender to Borrower’s Account Balance within three business days of the date received; provided that upon the occurrence and during the continuance of any Default, Lender may apply all Collections to the Obligations in such order and manner as Lender may determine.Lender has no duty to do any act other than to apply such amounts as required above.If an item of Collections is not honored or Lender does not receive good funds for any reason, the amount shall be included in the Account Balance as if the Collections had not been received and Finance Charges shall continue to accrue thereon.All Collections received to the lockbox or otherwise received by Lender will, until credited as above provided, be deposited to a non-interest bearing cash collateral account maintained with Lender and Borrower will not have access to that account.Lender shall have, with respect to any goods related to the Receivables, all the rights and remedies of an unpaid seller under the California Uniform Commercial Code and other applicable law, including the rights of replevin, claim and delivery, reclamation and stoppage in transit. Receivables Activity Report.Within 30 days after the end of each Monthly Period, Lender shall send to Borrower a report covering the transactions for that Monthly Period, including the amount of all Advances, Collections, Adjustments, Finance Charges, and other fees and charges.The accounting shall be deemed correct and conclusive unless Borrower makes written objection to Lender within 30 days after the Lender sends the accounting to Borrower. Adjustments.In the event any Adjustment or dispute is asserted by any Account Debtor, Borrower shall promptly advise Lender and shall, subject to the Lender’s approval, resolve such disputes and advise Lender of any Adjustments; provided that in no case will the aggregate Adjustments made with respect to any Receivable exceed 5% of its original Receivable Amount unless Borrower has obtained the prior written consent of Lender, which consent shall not be unreasonably withheld or delayed. Recourse; Maturity.Advances and the other Obligations shall be with full recourse against Borrower.On the Maturity Date, the Borrower will pay all then outstanding Advances and other Obligations to the Lender or such earlier date as shall be herein provided. Letter of Credit Line.Subject to the terms and conditions of this Agreement, Lender hereby agrees to issue or cause an Affiliate to issue letters of credit for the account of Borrower (each, a "Letter of Credit" and collectively, "Letters of Credit") from time to time; provided that (a) the Letter of Credit Obligations shall not at any time exceed the Letter of Credit Sublimit and (b) the Letter of Credit Obligations will be treated as ABL Advances for purposes of determining availability under the ABL Credit Limit and shall decrease, on a dollar-for-dollar basis, the amount available for other ABL Advances.The form and substance of each Letter of Credit shall be subject to approval by Lender, in its sole discretion.Each Letter of Credit shall be subject to the additional terms of the Letter of Credit agreements, applications and any related documents required by Lender in connection with the issuance thereof (each, a "Letter of Credit Agreement").Each draft paid under any Letter of Credit shall be repaid by Borrower in accordance with the provisions of the applicable Letter of Credit Agreement.No Letter of Credit shall be issued that results in an Overadvance or while any Overadvance is outstanding.Upon the Maturity Date, the amount of Letters of Credit Obligations shall be secured by unencumbered cash on terms acceptable to Lender if the term of this Agreement is not extended by Lender. Cash Management Services.Borrower may use availability hereunder up to the Cash Management Sublimit for Lender's cash management services, which may include merchant services, direct deposit of payroll, business credit card, and check cashing services identified in various cash management services agreements related to such services (the "Cash Management Services"). The entire Cash Management Sublimit will be treated as an ABL Advance for purposes of determining availability under the ABL Credit Limit and shall decrease, on a dollar-for-dollar basis, the amount available for other ABL Advances.The Cash Management Services shall be subject to additional terms set forth in applicable cash management services agreements. Foreign Exchange Facility.Borrower may enter in foreign exchange forward contracts with Lender under which Borrower commits to purchase from or sell to Lender a set amount of foreign currency more than one business day after the contract date (the "FX Forward Contract").The total FX Forward Contracts at any one time may not exceed 10 times the amount of the FX Sublimit. Ten percent (10%) of the amount of each outstanding FX Forward Contract shall be treated as an ABL Advance for purposes of determining availability under the ABL Credit Limit and shall decrease, on a dollar-for-dollar basis, the amount available for other ABL Advances. Lender may terminate the FX Forward Contracts if an Event of Default occurs.Each FX Forward Contract shall be subject to additional terms set forth in the applicable FX Forward Contract or other agreements executed in connection with the foreign exchange facility. Overadvances.Upon any occurrence of an Overadvance, Borrower shall immediately pay down the ABL Advances such that, after giving effect to such payments, no Overadvance exists. 2. FEES AND FINANCE CHARGES. Finance Charges.Lender may, but is not required to, deduct the amount of accrued Finance Charge from Collections received by Lender.Within 10 days of each Month End, Borrower shall pay to Lender any accrued and unpaid Finance Charge as of such Month End. Fees. (a) Termination Fee.In the event this Agreement is terminated by Borrower prior to the first anniversary of the date of this Agreement, Borrower shall pay the Termination Fee to Lender; provided that if this Agreement, following Borrower’s request and the consent of Lender (which consent shall not be unreasonably withheld), is transferred to an operating division of Lender other than the Capital Finance Group, the transfer will not be deemed a termination resulting in the payment of the Termination Fee; provided that Borrower agrees, at the time of transfer, to the payment of comparable fees in an amount not less than that set forth in this Agreement. (b) Facility Fee.Borrower shall pay the Facility Fee to Lender promptly upon the execution of this Agreement and annually thereafter. (c) Minimum Monthly Interest.Within ten days after each Month End, Borrower shall pay to Lender the Minimum Monthly Interest for the Monthly Period ending on such Month End. (d) Letter of Credit Fees.Borrower shall pay to Lender fees upon the issuance of each Letter of Credit, upon the payment or negotiation of each draft under any Letter of Credit and upon the occurrence of any other activity with respect to any Letter of Credit (including without limitation, the transfer, amendment or cancellation of any Letter of Credit) determined in accordance with Lender's standard fees and charges then in effect for such activity. (e) Maintenance Fee.Waived. (f) Cash Management and FX Forward Contract Fees.Borrower shall pay to Lender fees in connection with the Cash Management Services and the FX Forward Contracts as determined in accordance with Lender’s standard fees and charges then in effect for such activity. (g) Due Diligence Fee.Borrower shall pay the Due Diligence Fee to Lender promptly upon the execution of this Agreement and annually thereafter. 3. REPRESENTATIONS AND WARRANTIES.Borrower represents and warrants: No representation, warranty or other statement of Borrower in any certificate or written statement given to Lender contains any untrue statement of a material fact or omits to state a material fact necessary to make the statement contained in the certificates or statement not misleading. Borrower is duly existing and in good standing in its state of formation and qualified and licensed to do business in, and in good standing in, any state in which the conduct of its business or its ownership of property requires that it be qualified. The execution, delivery and performance of this Agreement has been duly authorized, and does not conflict with Borrower’s organizational documents, nor constitute an Event of Default under any material agreement by which Borrower is bound.Borrower is not in default under any agreement to which or by which it is bound, which default would reasonably be expected to have a material adverse impact on Borrower’s business. Borrower has good title to the Collateral and all inventory is in all material respects of good and marketable quality, free from material defects. Borrower’s name, form of organization, chief executive office, and the place where the records concerning all Receivables and Collateral are kept are set forth at the beginning of this Agreement.Borrower is located at its address for notices set forth in this Agreement.Borrower’s is scheduled to relocate its chief executive office headquarters (which is the place where records concerning all Receivables and Collateral are kept) to 2121 South El Camino Real, Suite 1000, San Mateo, California 94403 in October 2011. If Borrower owns, holds or has any interest in, any registered copyrights, patents or registered trademarks, and licenses of any of the foregoing, such interest has been specifically disclosed and identified to Lender in writing. 4. MISCELLANEOUS PROVISIONS.Borrower will: Maintain its corporate existence and good standing in its jurisdictions of incorporation and maintain its qualification in each jurisdiction necessary to Borrower's business or operations and not merge or consolidate with or into any other business organization, or acquire all or substantially all of the capital stock or property of a third party, unless (i) any such acquired entity becomes a “borrower” under this Agreement and (ii) Lender has previously consented to the applicable transaction in writing. Give Lender at least 30 days prior written notice of changes to its name, organization, chief executive office or location of records except for Borrower’s initial move of its office headquarters scheduled for October 2011 to 2121 South El Camino Real, Suite 1000, San Mateo, California 94403. Pay all its taxes including gross payroll, withholding and sales taxes when due (except with respect to taxes not yet delinquent or any taxes being disputed in good faith by Borrower in appropriate proceedings, and for which adequate reserves have been set aside with respect thereto as required by GAAP and, by reason of such contest or nonpayment, no property is subject to a material risk of loss or forfeiture) and will deliver reasonably satisfactory evidence of payment to Lender if requested. Maintain: (a) insurance reasonably satisfactory to Lender as to amount, nature and carrier covering property damage (including loss of use and occupancy) to any of the Borrower's properties, business interruption insurance, public liability insurance including coverage for contractual liability, product liability and workers' compensation, and any other insurance which is usual for the Borrower's business.Each such policy shall provide for at least thirty (30) days prior notice to Lender of any cancellation thereof. (b) all risk property damage insurance policies (including without limitation windstorm coverage, and hurricane coverage as applicable) covering the tangible property comprising the collateral.Each insurance policy must be for the full replacement cost of the collateral and include a replacement cost endorsement. The insurance must be issued by an insurance company reasonably acceptable to Lender and must include a lender's loss payable endorsement in favor of Lender in a form reasonably acceptable to Lender. Upon the request of Lender, Borrower shall deliver to Lender a copy of each insurance policy, or, if permitted by Lender, a certificate of insurance listing all insurance in force. Immediately transfer and deliver to Lender all Collections Borrower receives. Not create, incur, assume, or be liable for any indebtedness, other than Permitted Indebtedness. Immediately notify Lender if Borrower hereafter obtains any interest in any copyrights, patents, trademarks or licenses that are significant in value or are material to the conduct of its business. Provide the following financial information and statements in form and content reasonably acceptable to Lender, and such additional information as reasonably requested by Lender from time to time.Lender has the right to require Borrower to deliver financial information and statements to Lender more frequently than otherwise provided below, and to use such additional information and statements to measure any applicable financial covenants in this Agreement. (a) Within 120 days of the fiscal year end, the annual financial statements of Borrower, certified and dated by an authorized financial officer.These financial statements must be audited (with an opinion reasonably satisfactory to the Lender) by a Certified Public Accountant reasonably acceptable to Lender.The statements shall be prepared on a consolidated basis. (b) At all times, no later than 45 days after the end of each fiscal quarter (including the last period in each fiscal year), quarterly financial statements of Borrower, certified and dated by an authorized financial officer.The statements shall be prepared on a consolidated basis. (c) During such periods as Advances are outstanding and in the event that Borrower requests any Advance hereunder, prior to Lender making such Advance, and as a condition precedent to Lender’s obligation to make any such Advance, no later than 30 days after the end of each month, the monthly financial statements of Borrower, certified and dated by an authorized financial officer, covering all monthly periods since the prior Advance made by Lender hereunder (or since the date of this Agreement in the case of the first Advance).The statements shall be prepared on a consolidated basis. (d) Promptly, upon sending or receipt, copies of any management letters and correspondence relating to management letters, sent or received by Borrower to or from Borrower's auditor.If no management letter is prepared, Borrower shall, upon Lender's request, obtain a letter from such auditor stating that no deficiencies were noted that would otherwise be addressed in a management letter. (e) Copies of the Form 10-K Annual Report, and Form 10-Q Quarterly Report for Borrower within 5 business days of the date of filing with the Securities and Exchange Commission. (f) Annual financial projections specifying the assumptions used in creating the projections.Annual projections shall in any case be provided to Lender no less than 30 days after the beginning of each fiscal year. (g) Together with each financial statement delivered pursuant to (a), (b) and (c) above,a compliance certificate of Borrower, signed by an authorized financial officer, signed by an authorized officer, setting forth (i) the information and computations (in sufficient detail) to establish compliance with all financial covenants at the end of the period covered by the financial statements then being furnished and (ii) whether there existed as of the date of such financial statements and whether there exists as of the date of the certificate, any default under this Agreement and, if any such default exists, specifying the nature thereof and the action Borrower is taking and proposes to take with respect thereto. (h) During such periods as Advances are outstanding and in the event that Borrower requests any Advance hereunder, prior to Lender making such Advance, and as a condition precedent to Lender’s obligation to make any such Advance, within 10 days after the end of each calendar month, a borrowing base certificate, in form and substance reasonably satisfactory to Lender, setting forth Eligible Receivables and Receivable Amounts thereof and Eligible Inventory as of the last day of the preceding calendar month. (i) During such periods as Advances are outstanding and in the event that Borrower requests any Advance hereunder, prior to Lender making such Advance, and as a condition precedent to Lender’s obligation to make any such Advance, within 10 days after the end of each calendar month, a detailed aging of Borrower’s receivables by invoice or a summary aging by account debtor, together with payable aging, inventory analysis, deferred revenue report, and such other matters as Lender may request. (j) Promptly upon Lender's request, such other books, records, statements, lists of property and accounts, budgets, forecasts or reports as to Borrower and as to each guarantor of Borrower's obligations to Lender as Lender may request. Maintain its primary depository and operating accounts with Lender and, in the case of any deposit accounts not maintained with Lender, grant to Lender a first priority perfected security interest in and “control” (within the meaning of Section 9104 of the California Uniform Commercial Code) of such deposit account pursuant to documentation reasonably acceptable to Lender; provided that notwithstanding the foregoing, Borrower shall be permitted to maintain its deposit accounts existing on the date of this Agreement for 10 business days following the date of this Agreement without the Lender having control over such deposit accounts so long as prior to the expiration of such 10 business day period, Borrower shall have either closed all of such deposit accounts or complied with the first sentence of this Section 4.9. Reserved. Promptly provide to Lender such additional information and documents regarding the finances, properties, business or books and records of Borrower or any guarantor or any other obligor as Lender may reasonably request. Maintain Borrower's financial condition as follows in accordance with GAAP (except to the extent modified by the definitions herein): (a) Current Ratio not at any time less than 1.75 to 1.0. With respect to Borrower’s domestic subsidiaries in existence on the date of this Agreement, (a) as soon as practicable but in no event later than December 27, 2011, merge or consolidate such subsidiaries with and into Borrower, with Borrower being the surviving entity, or transfer all of the assets and properties of such subsidiaries to Borrower and then immediately dissolve such subsidiaries, and (b) not make any further investments in such subsidiaries, or otherwise transfer any funds, assets, properties or anything else of value to such subsidiaries. 5. SECURITY INTEREST.To secure the prompt payment and performance to Lender of all of the Obligations, Borrower hereby grants to Lender a continuing security interest in the Collateral.Borrower is not authorized to sell, assign, transfer or otherwise convey any Collateral without Lender’s prior written consent, except for (a) non-exclusive licenses and similar arrangements for the use of the property of Borrower in the ordinary course of business, other licenses that would not result in a legal transfer of title of the licensed property but that may be exclusive, or licenses or transfers under Borrower’s source code escrow arrangements, (b) sales or disposal of surplus, worn-out or obsolete equipment or (c) transfers of other assets of Borrower that do not in the aggregate exceed Two Hundred and Fifty Thousand Dollars ($250,000) during any fiscal year.For the avoidance of doubt, payments of money by Borrower for its ordinary course business expenses (such as: the payment, in each case in the ordinary course of Borrower’s business, of: payroll, rent, debt service, accounts payable, payments to vendors or other third parties for goods provided or services rendered to or on behalf of Borrower) shall not be considered a sale, assignment, transfer or conveyance restricted by the provisions of this Agreement.Borrower agrees to sign any instruments and documents reasonably requested by Lender to evidence, perfect, or protect the interests of Lender in the Collateral.Borrower agrees to deliver to Lender the originals of all instruments, chattel paper and documents evidencing or related to Receivables and Collateral.Borrower shall not grant or permit any lien or security in the Collateral or any interest therein other than Permitted Liens. 6. POWER OF ATTORNEY.Borrower irrevocably appoints Lender and its successors and as true and lawful attorney in fact, and authorizes Lender (a) to, whether or not there has been an Event of Default, (i) notify all Account Debtors with respect to the Receivables to pay Lender directly; (ii) receive and open all mail addressed to Borrower for the purpose of collecting the Receivables; (iii) endorse Borrower’s name on any checks or other forms of payment on the Receivables; (iv) execute on behalf of Borrower any and all instruments, documents, financing statements and the like to perfect Lender’s interests in the Receivables and Collateral; (v) debit any Borrower’s deposit accounts maintained with Lender for any and all Obligations due under this Agreement; and (vi) do all acts and things necessary or expedient, in furtherance of any such purposes, and (b) to, upon the occurrence and during the continuance of an Event of Default, (x) demand, collect, receive, sue, and give releases to any Account Debtor for the monies due or which may become due upon or with respect to the Receivables and to compromise, prosecute, or defend any action, claim, case or proceeding relating to the Receivables, including the filing of a claim or the voting of such claims in any bankruptcy case, all in Lender’s name or Borrower’s name, as Lender may choose; (y) prepare, file and sign Borrower’s name on any notice, claim, assignment, demand, draft, or notice of or satisfaction of lien or mechanics’ lien or similar document; or (z) sell, assign, transfer, pledge, compromise, or discharge the whole or any part of the Receivables.Upon the occurrence and continuation of an Event of Default, all of the power of attorney rights granted by Borrower to Lender hereunder shall be applicable with respect to all Receivables and all Collateral. 7. DEFAULT AND REMEDIES. Events of Default.The occurrence of any one or more of the following shall constitute an Event of Default hereunder. (a) Failure to Pay.Borrower fails to make a payment when due under this Agreement. (b) Lien Priority.Lender fails to have an enforceable first lien (except for any prior liens to which Lender has consented in writing or liens with respect to Permitted Indebtedness for purchase money indebtedness (including capital leases)) on or security interest in the Collateral. (c) False Information.Borrower (or any guarantor) has given Lender any materially false or misleading information or representations or has failed to disclose any material fact relating to the subject matter of this Agreement. (d) Reserved. (e) Bankruptcy.Borrower (or any guarantor) files a bankruptcy petition, a bankruptcy petition is filed against Borrower (or any guarantor) or Borrower (or any guarantor) makes a general assignment for the benefit of creditors. (f) Receivers.A receiver or similar official is appointed for a substantial portion of Borrower’s (or any guarantor’s) business, or the business is terminated. (g) Judgments.Any judgments or arbitration awards are entered against Borrower (or any guarantor), or Borrower (or any guarantor) enters into any settlement agreements with respect to any litigation or arbitration and the aggregate amount of all such judgments, awards, and agreements exceeds $250,000. (h) Material Adverse Change.A material adverse change occurs, or is reasonably likely to occur, in Borrower’s (or any guarantor’s) business condition (financial or otherwise), operations, properties or ability to repay the credit. (i) Cross-default.Any default occurs under any agreement in connection with any credit Borrower (or any guarantor) or any of Borrower’s Affiliates has obtained from anyone else or which Borrower (or any guarantor) or any of Borrower’s Affiliates has guaranteed (other than trade amounts payable incurred in the ordinary course of business and not more than 60 days past due) and such default is not cured within the time period, if any, provided in such agreement. (j) Default under Related Documents.Any default occurs under any guaranty, subordination agreement, security agreement, deed of trust, mortgage, or other document required by or delivered in connection with this Agreement and such default is not cured within the time period, if any, provided in such agreement, or any such document is no longer in effect. (k) Other Agreements.Borrower (or any guarantor) or any of Borrower’s Affiliates fails to meet the conditions of, or fails to perform any obligation under any other agreement Borrower (or any guarantor) or any of Borrower’s Affiliates has with Lender or any Affiliate of Lender and such default is not cured within the time period, if any, provided in such agreement. (l) Change of Control.The holders of the capital ownership of the Borrower as of the date hereof cease to own and control, directly and indirectly, at least 60% of the capital ownership of the Borrower. (m) Other Breach Under Agreement.Borrower fails to meet the conditions of, or fails to perform any obligation under, any term of this Agreement not specifically referred to above and such default is not cured within the time period, if any, provided in such agreement. Remedies. Upon the occurrence of an Event of Default, (1)without implying any obligation to do so, Lender may cease making Advances or extending any other financial accommodations to Borrower; (2)all or a portion of the Obligations shall be, at the option of and upon demand by Lender, or with respect to an Event of Default described in Section 7.1(e), automatically and without notice or demand, due and payable in full; and (3)Lender shall have and may exercise all the rights and remedies under this Agreement and under applicable law, including the rights and remedies of a secured party under the California Uniform Commercial Code, all the power of attorney rights described in Section 6 with respect to all Collateral, and the right to collect, dispose of, sell, lease, use, and realize upon all Receivables and all Collateral in any commercial reasonable manner. 8. ACCRUAL OF INTEREST.All interest and finance charges hereunder calculated at an annual rate shall be based on a year of 360 days, which results in a higher effective rate of interest than if a year of 365 or 366 days were used.If any amount due under Section 2.2, amounts due under Section 9, and any other Obligations not otherwise bearing interest hereunder is not paid when due, such amount shall bear interest at a per annum rate equal to the Finance Charge Percentage until the earlier of (i)payment in good funds or (ii)entry of a trial judgment thereof, at which time the principal amount of any money judgment remaining unsatisfied shall accrue interest at the highest rate allowed by applicable law. 9. FEES, COSTS AND EXPENSES; INDEMNIFICATION. The Borrower will pay to Lender upon demand all fees, costs and expenses (including reasonable fees of attorneys and professionals and their reasonable costs and expenses) that Lender incurs or may from time to time impose in connection with any of the following: (a)preparing, negotiating, administering, and enforcing this Agreement or any other agreement executed in connection herewith, including any amendments, waivers or consents in connection with any of the foregoing, (b)any litigation or dispute (whether instituted by Lender, Borrower or any other person) in any way relating to the Receivables, the Collateral, this Agreement or any other agreement executed in connection herewith or therewith, (c)enforcing any rights against Borrower or any guarantor, or any Account Debtor, (d)protecting or enforcing its interest in the Receivables or the Collateral, (e)collecting the Receivables and the Obligations, or (f)the representation of Lender in connection with any bankruptcy case or insolvency proceeding involving Borrower, any Receivable, the Collateral, any Account Debtor, or any guarantor. Borrower shall indemnify and hold Lender harmless from and against any and all claims, actions, damages, costs, expenses, and liabilities of any nature whatsoever arising in connection with any of the foregoing except to the extent caused by the gross negligence or intentional misconduct of Lender. INTEGRATION, SEVERABILITY WAIVER, CHOICE OF LAW, FORUM AND VENUE. This Agreement and any related security or other agreements required by this Agreement, collectively: (a)represent the sum of the understandings and agreements between Lender and Borrower concerning this credit; (b)replace any prior oral or written agreements between Lender and Borrower concerning this credit; and (c)are intended by Lender and Borrower as the final, complete and exclusive statement of the terms agreed to by them. In the event of any conflict between this Agreement and any other agreements required by this Agreement, this Agreement will prevail. If any provision of this Agreement is deemed invalid by reason of law, this Agreement will be construed as not containing such provision and the remainder of the Agreement shall remain in full force and effect.
